WYNN, Judge, dissenting.
In a related appeal, State v. Evans, ___ N.C.App. ___, 601 S.E.2d 877, 2004 WL 2093281 (2004), this Court addressed the same issues raised by the parties based upon similar facts. In Evans, McQueen had surrendered the defendant to the sheriff prior to the entry of the final judgment of bond forfeiture. In this case, the defendant pled guilty prior to the entry of the final judgment of bond forfeiture. Based upon the defendant's guilty plea, McQueen sought the return of the bond amount. As Evans and the case sub judice are substantially similar, I respectfully dissent based upon the reasons stated in my dissent in Evans. Indeed, the factors for determining whether extraordinary circumstances exist favor McQueen.